DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.
Response to Arguments
	Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Features applicant alleges are missing are taught by newly added reference Yeager and de Oliveira explicitly teaches simulated and actual pin position profiles. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 1 already requires the simulated simulated pin profile or pressure profile trace, and the screw position and mold clamp profile are optional it is unclear what is additionally required by the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2012/0119419) in view of de Oliveira (US 2014/0046465) and Hehl (US 5539650). 
As to claim 1, Yeager teaches injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle[Abstract], the system comprising: a valve gating system including a fluid flow passage for delivering fluid material to a gate of a mold cavity [0021, 0022, 0024], and an actuator that drives a valve pin between a downstream gate closed position and an upstream gate open position [0024], and to one or more intermediate positions between the open and closed positions that restricts flow of the fluid material through the gate to less than a maximum flow rate [0024, 0026, 0027]; the injection molding system further including a valve pin control system having: a controller programmed to execute a set of instructions that define a set of preselected valve pin control functions and event triggers that direct the actuator to drive the valve pin between the open, closed and intermediate positions during the injection molding cycle [0057-0059]; a graphical computer user interface programmed to display on a display screen a plurality of user selectable virtual input boxes each corresponding to one of the preselected valve pin control functions and event triggers that controls [0022], via control of the actuator, positioning or controlled driving of the valve pin during the injection molding cycle between the open, closed and intermediate positions [Fig 8, 0053-0057], the input boxes including: trigger icons each representing a different event to trigger a subsequent movement of the valve pin [0056], wherein the trigger icons comprise one or more of: mold closed icon (time trigger as it is initiated from the closing of the mold) [0034], start of injection icon (the position trigger), switch over to pack icon (the position trigger), machine screw reaches specified position icon (phrased as the position trigger), injection cycle ends and screw starts to recover icon (the position trigger) [0034], move-to input boxes each representing a different control function that initiates an associated movement of the valve pin as both the move-to boxes and the input boxes have default values they would comprise preselected events: a) to the open position, the closed position, or an intermediate position between the open and closed positions phrased as “flow gap” [0056], or b) to maintain a desired pressure profile; the controller arranged to communicate with the user interface and further programmed to execute a set of instructions that: enable a user, via the user interface, to select a plurality of the virtual icons, and move and rearrange (the up and down buttons) on a canvas space of the display screen the selected plurality of virtual input boxes, thereby creating a virtual sequence that virtually represents an ordered sequence, to be implemented by the controller [Fig 8, 0053, 0054], of control functions and event triggers corresponding to the selected virtual icons for controlling the positioning (flow gap) and/or rate of movement (servo rate) of the actuator driven valve pin during the injection molding cycle [0058, 0061]
Yeager does not explicitly state display a simulated pin profile or pressure profile trace representative of the virtual sequence; and display an actual pin profile or pressure profile trace based on actual response data of the valve qatinq system.
de Oliviera teaches An injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle [Abstract], and generating a simulated pressure/position profile (target/desired) and an actual profile based on readings; this allows for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes [Fig 9A-10, 0010, 0020, 0023, 0043, 0062, 0073, 0081 0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a display a simulated pin profile or pressure profile trace representative of the virtual sequence; and display an actual pin profile or pressure profile trace based on actual response data of the valve gatinq system, as suggested by de Oliviera, in order to allog for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes. 
Yeager teaches rearrangeable input boxes (which could be considered icons as they are a virtual representation) representing the trigger and move-to parameters, but does not teach that the depiction as graphic icons and that the rearrangement effects the sequence of the process. 
Hehl teaches a knowledge based method of controlling an injection molding machine [Abstract] wherein icons representing at least mold closure, mold open, start of injection, temperature, switch over to pack icon (dwell), retraction of the screw icon [Fig 2A-4] these language independent icons allow for operator from different countries to readily understand the process without extensive multi language documentation [col 3 line 20-35, col 6 line 1-8]. The icons are arrangeable into user defined production sequence wherein the order determines the series of events [col 9 line 35-50, col 10 line 30-48, col 2 line 20-30, col 3 line 1-16, col 5 line 15-25, col 6 line 20-48, claims 5-7, Fig 7-10] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of De Oliveira and had the process steps be represented as icons and had their sequence determine their order of execution, as suggested by Hehl, in order to allow for operator from different countries to readily understand the process and create configurable production sequences without extensive multi language documentation.
As to claim 2, Yeager teaches a velocity control input box virtually representing a preselected control function to set a travel velocity (servo rate) for an associated movement of the valve pin [0058, 0061] the combination with Hehl teaches representation as graphical icons as explained above.
As to claim 3, Yeager teaches a timer input box virtually representing a preselected control function to set a delay time (trigger time) before initiating an associated movement of the valve pin the delay feature [0034], the combination with Hehl teaches representation as graphical icons as explained above. 
As to claim 4 De Oliveira and Hehl teaches one or more preset icons each virtually representing a preselected plurality of control functions that define a sequence of associated movements of the valve pin [0045, 0053-0057] as explained above.
Alternatively, de Oliviera teaches an injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle [Abstract], and generating a simulated pressure/position profile (target/desired) and an actual profile based on readings; this allows for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes [Fig 9A-10, 0010, 0020, 0023, 0043, 0062, 0073, 0081 0084]. De Oliveira teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time [0084-0086, 0020, 0055, 0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time, as suggested by de Oliviera, in order to allow for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes. 
As to claim 5, Yeager does not explicitly state one or more sensitivity icons each virtually representing a preselected control function defining a control sensitivity for an associated movement of the valve pin.
De Oliveira teaches one or more sensitivity icons each virtually representing a preselected control function defining a control sensitivity (as gains and sensitivity are related in process control) for an associated movement of the valve pin in order to improve the feedback control [0095-0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Yeager, as suggested by De Oliveira, and one or more sensitivity icons each virtually representing a preselected control function defining a control sensitivity (as gains and sensitivity are related in process control) for an associated movement of the valve pin in order to improve the feedback control.
As to claim 6, The combination of Yeager and de Oliveira teaches a further portion of the screen contains a simulated pin position profile a pressure profile that is produced by the event triggers and control functions associated with the virtual icons of the ordered sequence as explained above[0044, 0058, 0081].
As to claim 7, Yeager teaches the user interface user input for selection among one or more of storing, copying and editing the sequence [0045].
As to claim 8, The combination of Yeager and Hehl teach the controller includes instructions that, Yeager teaches in response to a signal received from the interface of a user selection of one of the plurality of icons (create trigger), causes the user interface to display an entry device for selection of a parameter value for the associated control function as the input boxes of Yeager constitute the entry device [0053, 0054] and associating these input boxes with the icons of Hehl as explained above.
As to claim 9, Yeager teaches the move-to icons include icons representing control functions for an associated movement toward the gate open position, toward the gate closed position and toward a user selectable intermediate position phrased as servo rate [0057-0063, 0034], the combination with Hehl teaches representation as graphical icons as explained above.
As to claim 10, Yeager does not explicitly state the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time.
de Oliviera teaches An injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle [Abstract], and generating a simulated pressure/position profile (target/desired) and an actual profile based on readings; this allows for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes [Fig 9A-10, 0010, 0020, 0023, 0043, 0062, 0073, 0081 0084]. De Oliveira teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time [0084-0086, 0020, 0055, 0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time, as suggested by de Oliviera, in order to allow for real time adjustment of the pin velocities in order to reach the targeted amount as well as provided information to the user to alter recipes. 
As to claim 11, The combination of Yeager and Hehl teach the controller includes instructions that, Yeager teaches in response to a signal received from the interface of a user selection of one of the plurality of icons (create trigger), causes the user interface to display an entry device for selection of a parameter value for the associated control function as the input boxes of Yeager constitute the entry device [0053, 0054] and associating these input boxes with the icons of Hehl as explained above.
As to claim 12, Yeager teaches the entry device (the input boxes) the user to enter a parameter value for one or more of pin velocity an intermediate position between the open and closed positions and time delay as explained above.
As to claim 13, Yeager teaches a velocity control input box virtually representing a preselected control function to set a travel velocity (servo rate) which includes intermediate values besides the maximum rate for an associated movement of the valve pin [0058, 0061] the combination with Hehl teaches representation as graphical icons as explained above.
As to claim 14, Yeager teaches a controller to the actuator to drive the valve pin to a predetermined hold and pack position phrased as a intermediate position between the open and closed positions [0034, 0053-0059].
As to claim 34, Yeager teaches controlling the valve pins based on a recipe and the pin is moved based on occurrence of an event ie a trigger as explained above the event triggers are detected by monitoring the process [0037, 0062]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742